Citation Nr: 1040105	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to December 
1971.  The Veteran died in April 2007.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2010, the appellant testified at a hearing before 
the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  During his lifetime, the Veteran was service-connected for 
post-traumatic stress disorder (PTSD).

2.  The Veteran died in April 2007.  The death certificate listed 
the cause of death as cardiopulmonary arrest.

3.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and exposure to herbicides is presumed.

4.  A competent VA medical opinion concluded that the Veteran 
died due to glioblastoma.  

5.  Competent medical evidence provides a nexus between Agent 
Orange exposure during service and glioblastoma.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 38 
U.S.C.A. §§ 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

A July 2007 provided the appellant with notice of the information 
and evidence required to substantiate the claim.  The letter 
advised the appellant of what information and evidence VA was 
responsible for obtaining and what evidence VA would assist her 
in obtaining.  The letter explained how disability ratings and 
effective dates are determined.  This letter satisfied the timing 
requirements set forth in Pelegrini, as it was provided prior to 
the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the appellant's claim.  The record 
on appeal includes service treatment records and relevant post-
service private and VA medical records.  A VA medical opinion was 
obtained.     

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Legal Criteria

The appellant contends that the Veteran developed a brain tumor 
as a result of Agent Orange exposure during service.  

The cause of a veteran's death will be considered to be due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  This question will be resolved 
by the use of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a). For a 
service-connected disability to be considered the principal or 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is a showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

For veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, including tumors of the brain and spinal cord and 
cardiovascular-renal disease, are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310. The Board also notes that secondary 
service connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation).  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F 
R. 3.310(a) (2010).

Generally, to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus, or link, between the current disability and the in-
service disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

For veterans who served in Vietnam between January 9, 1962, and 
May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e) establish a presumption of service 
connection for certain listed diseases that become manifest to a 
compensable degree during a claimant's lifetime or within the 
time limits established in law for specific diseases.  If a 
veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307 are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne or other 
acneform disease consistent with porphyria cutanea tarda, and 
acute subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new diseases (or disabilities): 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C.A. § 1116, VA will issue 
regulations through notice and comment rule-making procedures to 
establish the new presumptions of service connection for these 
diseases.  On November 20, 2009, the Secretary of Veterans 
Affairs directed the Board to stay action on all claims for 
service connection that cannot be granted under current law but 
that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  See Chairman's Memorandum, No. 01-09-25 (Nov. 20, 2009).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341, 346 (1994); see also 61 Fed. Reg. 
41,442, 41,449 and 57,586, 57,589 (1996); 67 Fed. Reg. 42,600, 
42,608 (2002).

Diseases or disorders that have been presumptively associated 
with exposure to Agent Orange do not include high grade glioma, 
and accordingly service connection is not warranted for that 
condition on a presumptive basis as secondary to Agent Orange.  
See 38 C.F.R. § 3.307, 3.309.  When there is no evidence that a 
condition that is presumptively related to Agent Orange exposure 
caused the veteran's death, service connection for the cause of 
death may be established if it is otherwise shown that the 
conditions causing death were the result of exposure to Agent 
Orange.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994). 

Under 38 U.S.C.A. § 5107 (2002), VA shall consider all 
information and lay and medical evidence of record in a case 
before VA with respect to benefits under laws administered by VA, 
and when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
mater, give the benefit of the doubt to the claimant.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran had active duty service from May 1966 to December 
1971.  Personnel records show that he served in Vietnam during 
the Vietnam era, from May 1967 to April 1968 and from December 
1970 to December 1971.  

The record does not reflect that either cardiovascular-renal 
disease or brain tumors manifested to a compensable degree during 
service or within one year of separation from service.  

Post-service treatment records indicate that the Veteran was 
diagnosed with glioblastoma in 2006.  He died in April 2007.  A 
death certificate on file lists the immediate cause of death as 
cardiopulmonary arrest.   The death certificate did not note any 
underlying causes of death.

As previously noted, the appellant asserts that malignant glioma 
was caused by Agent Orange exposure during service.  In support 
of her claim, the appellant submitted two opinions from private 
physicians.  A VA medical opinion has also been obtained.

In May 2007, the appellant submitted an opinion from Dr. C.C., 
M.D., a private oncologist who treated the Veteran.  Dr. C.C. 
noted that he was the coordinating attending physician who 
treated the Veteran for brain cancer.   Dr. C.C. stated, that, in 
his opinion as a neuro-oncologist, the Veteran's cancer was at 
least as likely as not the result of exposure to herbicides.  

The appellant submitted an opinion from Dr. B.P., M.D., a private 
neuro-oncologist who treated the Veteran.  Dr. B.P. indicated 
that he treated the Veteran for generalized brain atrophy.  Dr. 
B.P. stated that he could not definitely conclude that exposure 
to Agent Orange was the sole cause of brain atrophy but that he 
could not rule out the possibility.  

A VA medical opinion was obtained in May 2009.  The examiner 
reviewed the claims file and the Veteran's medical history.  The 
examiner noted that the Veteran served in Vietnam and was 
service-connected for PTSD and major depression.  In November 
2006, the Veteran underwent craniotomy and was diagnosed with 
glioblastoma multiforme.  The hospitalization was complicated by 
pneumonia, respiratory failure, tracheostomy, artificial 
ventilation, atrial fibrillation, poor blood pressure control, 
decreased mental status, dysphagia, malnutrition, and placement 
of a PEG feeding tube.  The examiner noted that the Veteran's 
death certificate listed the immediate cause of death as 
cardiopulmonary arrest.  The examiner stated that cardiopulmonary 
arrest is a term which signifies clinical death and is usually 
the last event before someone dies.  The examiner stated that it 
was at least as likely as not that the Veteran died because of 
high grade glioblastoma multiforme of the brain.  The examiner 
opined that he was unable to state without resort to mere 
speculation that PTSD or any medications he was taking at the 
time of his death contributed to his death.  The examiner did not 
address whether high grade gliobastoma was related to Agent 
Orange exposure.  

After a careful review of the record, the Board finds that the 
competent medical evidence is at least in equipoise with regard 
to whether Agent Orange exposure during service contributed to 
the Veteran's death.  The private medical opinion provided by Dr. 
C.C. determined Dr. C.C. that glioblastoma was caused by Agent 
Orange exposure.  The VA examination indicated that, although 
glioblastoma was not listed on the Veteran's death certificate, 
glioblastoma was at least as likely as not the cause of his 
death.  These medical opinions, when considered together, 
establish a nexus between the Veteran's death from glioblastoma 
and his exposure to Agent Orange during service.   Given the 
favorable medical evidence and resolving any doubt in the 
appellant's favor, the Board finds that the Veteran's death is 
shown at least as likely as not to be related to herbicide 
exposure during service in Vietnam.  Accordingly, service 
connection for the cause of the Veteran's death is warranted.  

ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


